         Case: 1:20-cv-00616-JPC Doc #: 9 Filed: 01/27/21 1 of 1. PageID #: 35




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

 GLORIA A. IRONS WILLIAMS,
 individually, and on behalf of all others
 similarly situated,                                Case No. 1:20-cv-00616-CAB

      Plaintiff,

 v.

 GO TO DRA LLC,

      Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

         NOW COMES the Plaintiff, GLORIA A. IRONS WILLIAMS, and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), hereby dismissing her claims against Defendant, GO TO DRA LLC,

without prejudice, with all parties to bear their own attorney’s fees and cost.



Dated: January 27, 2021                                       Respectfully submitted,

                                                              GLORIA A. IRONS WILLIAMS

                                                              By: /s/ Mohammed O. Badwan

                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
